 1   Jahan C. Sagafi (Cal. Bar No. 224887)               Ossai Miazad*
     Rachel Dempsey (Cal. Bar No. 310424)                Michael N. Litrownik*
 2   OUTTEN & GOLDEN LLP                                 OUTTEN & GOLDEN LLP
     One California Street, 12th Floor                   685 Third Avenue, 25th Floor
 3   San Francisco, CA 94111                             New York, NY 10017
 4   Telephone: (415) 638-8800                           Telephone: (212) 245-1000
     Facsimile: (415) 638-8810                           Facsimile: (646) 509-2060
 5   jsagafi@outtengolden.com                            om@outtengolden.com
     rdempsey@outtengolden.com                           mlitrownik@outtengolden.com
 6
     Brian James Shearer*                                Benjamin D. Elga*
 7   Craig L. Briskin*                                   JUSTICE CATALYST LAW
     JUSTICE CATALYST LAW                                81 Prospect Street, 7th Floor
 8                                                       Brooklyn, NY 11201
     718 7th Street NW                                   Telephone: (518) 732-6703
 9   Washington, D.C. 20001                              belga@justicecatalyst.org
     Telephone: (518) 732-6703
10   brianshearer@justicecatalyst.org
     cbriskin@justicecatalyst.org
11
12   Attorneys for Plaintiff and the Proposed Class
     *admitted pro hac vice
13
14                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
15                                SAN FRANCISCO DIVISION

16   EDUARDO PEÑA, individually and on                Case No. 19-cv-04065-MMC
     behalf of all others similarly situated,
17
                      Plaintiff,                      SUPPLEMENTAL SUBMISSION IN
18                                                    SUPPORT OF MOTION FOR
                v.                                    PRELIMINARY APPROVAL OF
19
     WELLS FARGO BANK, N.A.,                          SETTLEMENT
20
                     Defendant.                       Judge: Honorable Maxine M. Chesney
21                                                    Hearing Date: July 24, 2020
22                                                    Hearing Time: 9:00 AM
                                                      Courtroom:    7, 19th Floor
23
24
25
26
27
28
                                                             SUPPLEMENTAL SUBMISSION IN SUPPORT
                                                             OF MOTION FOR PRELIMINARY APPROVAL
                                                                          CASE NO. 19-cv-04065-MMC
 1                        SUPPLEMENTAL SUBMISSION IN SUPPORT OF

 2                MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT

 3          The hearing on Plaintiff’s Motion for Preliminary Approval of Settlement is currently set for

 4 July 24, 2020 at 9:00 a.m via Zoom webinar. ECF No. 94. In advance of that hearing, Plaintiff

 5 Eduardo Peña, individually and as a class representative, writes to supplement his Motion in Support

 6 of Preliminary Approval of Settlement, ECF No. 89, with the following information, as

 7 contemplated by the Procedural Guidance for Class Action Settlements in the Northern District of

 8 California.

 9          Consumer Action is one of the intended cy pres recipients in the proposed settlement. ECF

10 No. 89 at 11-12. Consumer Action is a non-profit that promotes consumer rights and advocates for

11 consumer policies that promote financial prosperity for underrepresented consumers. See ECF No.

12 89-1, Miazad Decl. ¶ 55. As previously set forth, Consumer Action uses multilingual consumer

13 education materials to provide low- and moderate-income and limited-English speaking consumers,

14 including class members and their families, with information about their rights, empowering them

15 to achieve financial security. ECF No. 89-1, Miazad Decl. ¶ 56. While Class counsel do not have

16 any relationships, presently or in the past, with Consumer Action, id. at ¶ 57, Plaintiff seeks to

17 supplement the record with the information that Wells Fargo has informed Plaintiff that it is familiar

18 with Consumer Action because it has provided grants to Consumer Action in the past to assist with

19 its mission. See Supplemental Declaration of Ossai Miazad re Preliminary Approval ¶ 4. Plaintiffs

20 were unaware of this relationship until July 16, 2020, and therefore did not disclose it in the

21 preliminary approval brief, which was filed on June 16, 2020. Id. ¶¶ 4-5. Pursuant to the Procedural

22 Guidance for Class Action Settlements in the Northern District of California, Plaintiff seeks to

23 disclose this relationship to the Court in advance of the hearing on Plaintiff’s Motion for Preliminary

24 Approval of Settlement. Plaintiffs do not believe that the relationship between Consumer Action

25 and Wells Fargo rises to the level of a conflict under Ninth Circuit precedent, including In re

26 Easysaver Rewards Litig., 906 F.3d 747 (9th Cir. 2018).

27

28
                                                                SUPPLEMENTAL SUBMISSION IN SUPPORT OF
                                                                     MOTION FOR PRELIMINARY APPROVAL
                                                     1                         CASE NO. 19-cv-04065-MMC
 1   Dated: July 22, 2020   Respectfully submitted,
 2                          By: /s/ Ossai Miazad
                                   Ossai Miazad
 3

 4                          Ossai Miazad*
                            Michael N. Litrownik*
 5                          OUTTEN & GOLDEN LLP
                            685 Third Avenue, 25th Floor
 6                          New York, NY 10017
 7                          Telephone: (212) 245-1000
                            Facsimile: (646) 509-2060
 8                          om@outtengolden.com
                            mlitrownik@outtengolden.com
 9                          estork@outtengolden.com
10                          Jahan C. Sagafi (Cal. Bar No. 224887)
11                          Rachel Dempsey (Cal. Bar No. 310424)
                            OUTTEN & GOLDEN LLP
12                          One California St., 12th Floor
                            San Francisco, California 94111
13                          Telephone: (415) 638-8800
                            Facsimile: (415) 638-8810
14                          jsagafi@outtengolden.com
15                          rsun@outtengolden.com
                            rdempsey@outtengolden.com
16
                            Benjamin D. Elga*
17                          JUSTICE CATALYST LAW
                            81 Prospect Street, 7th Floor
18                          Brooklyn, NY 11201
                            Telephone: (518) 732-6703
19                          belga@justicecatalyst.org
20                          Brian James Shearer*
21                          Craig L. Briskin*
                            JUSTICE CATALYST LAW
22                          718 7th Street NW
                            Washington, D.C. 20001
23                          Telephone: (518) 732-6703
                            brianshearer@justicecatalyst.org
24                          cbriskin@justicecatalyst.org
25
                            *admitted pro hac vice
26
                            Attorneys for Plaintiff and the Proposed Class
27

28
                                      SUPPLEMENTAL SUBMISSION IN SUPPORT OF
                                           MOTION FOR PRELIMINARY APPROVAL
                            2                        CASE NO. 19-cv-04065-MMC
